                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ROBERT HUGH COLE,
                                  11                                                    Case No. 17-05691 BLF (PR)
                                                      Plaintiff,
                                  12                                                    ORDER DENYING PLAINTIFF’S
Northern District of California




                                                v.                                      MOTION TO COMPEL; DENYING
 United States District Court




                                  13                                                    MOTION TO STRIKE
                                                                                        DEFENDANTS’ REPLY
                                  14     NANCY ADAM, et al.,                            DECLARATION
                                  15                  Defendants.
                                  16                                                    (Docket No. 39)

                                  17

                                  18         Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983 against medical officials at Pelican Bay State Prison (“PBSP”). The
                                  20   Court found cognizable Plaintiff’s Eighth Amendment claims based on his allegations of
                                  21   inadequate medical care. (Docket No. 9.) Defendants filed a motion for summary
                                  22   judgment, (Docket No. 19), which has been fully briefed and submitted for decision. The
                                  23   Court will rule on the motion for summary judgment in a separate order. In this order, the
                                  24   Court addresses two pending motions that require advance disposition.
                                  25   ///
                                  26   ///
                                  27   ///
                                  28
                                   1                                             DISCUSSION
                                   2   A.     Motion to Compel
                                   3          Along with his opposition to Defendants’ motion, Plaintiff filed a motion to compel,
                                   4   (Docket No. 30 at 175-212, hereinafter “Mot.”), along with a declaration in support
                                   5   thereof, (id. at 213-216.) Defendants filed opposition to the motion, (Docket No. 34,
                                   6   hereinafter “Opp.”), and Plaintiff filed a reply, (Docket No. 42, hereinafter “Reply”).
                                   7          Defendants first argue in opposition that Plaintiff’s motion is 38 pages long, in
                                   8   blatant disregard of the Court’s order limiting the motion to ten pages.1 (Opp. at 2-3.) In
                                   9   reply, Plaintiff asserts that the length of his motion “was determined by Defendants[’]
                                  10   failure to properly cooperate in discovery” such that it “require[d] more than ten (10) pages
                                  11   to draft a meaningful compel motion.” (Reply at 2.) Because Defendants’ opposition goes
                                  12   on to addresses the merits of the motion, the Court will review the motion on the merits.
Northern District of California
 United States District Court




                                  13          Parties may obtain discovery regarding “any nonprivileged matter that is relevant to
                                  14   any party’s claim or defense and proportional to the needs of the case, considering the
                                  15   importance of the issues at stake in the action, the amount in controversy, the parties’
                                  16   relative access to relevant information, the parties’ resources, the importance of the
                                  17   discovery in resolving the issues, and whether the burden or expense of the proposed
                                  18   discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Discovery may be
                                  19   limited by the court if “(i) the discovery sought is reasonably cumulative or duplicative, or
                                  20   is obtainable from some other source that is convenient, less burdensome, or less
                                  21   expensive; (ii) the party seeking discovery has had ample opportunity by discovery in the
                                  22   action to obtain the information sought; or (iii) the proposed discovery is outside the scope
                                  23   permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C).
                                  24
                                       1
                                  25     Before filing the motion to compel, Plaintiff filed a request “to file [an] extended motion
                                       to compel” that would allow him to file a motion that exceeds 25 pages under the Local
                                  26   Rules. (Docket No. 6.) The Court found no good cause for allowing an essentially
                                       unlimited length for such a motion where normally such motions are limited to 3 pages.
                                  27   (Docket No. 29 at 2.) Even so, the Court granted the request in part and allowed Plaintiff a
                                       10-page limitation. (Id.)
                                  28                                                 2
                                   1          The Court found that Plaintiff’s complaint, liberally construed, stated cognizable
                                   2   claims against Defendant Adam and Waddell for deliberate indifference to serious medical
                                   3   needs related to his severe long-term chronic pain and physical impairment. (Docket No. 9
                                   4   at 2); see Estelle v. Gamble, 429 U.S. 97, 104 (1976). The Court also exercised
                                   5   supplemental jurisdiction over his state tort claims of negligence, fraud, and intentional
                                   6   infliction of emotional distress. (Id.) Accordingly, under Rule 26(b)(1), Plaintiff must
                                   7   show that the requested discovery is relevant to his deliberate indifference claim against
                                   8   Defendant Adam and Waddell or the related state tort claims.
                                   9          1.     Official Information Privilege
                                  10          Plaintiff first attacks the sufficiency of a declaration by W. Reynolds, a PBSP
                                  11   employee, asserting official information privilege in response to his request for discovery.
                                  12   (Mot. at 8-12, Attach. 2, hereinafter “Reynolds Decl.”)
Northern District of California
 United States District Court




                                  13          The official information privilege is one of federal common law. Sanchez v. City of
                                  14   Santa Ana, 936 F.2d 1027, 1033 (9th Cir. 1990). “To determine whether the information
                                  15   sought is privileged, courts must weigh the potential benefits of disclosure against the
                                  16   potential disadvantages.” Id. at 1033-34. The balancing test “is moderately pre-weighted
                                  17   in favor of disclosure.” Kelly v. San Jose, 114 F.R.D. 653, 661 (N.D. Cal. 1987). The
                                  18   privilege “must be formally asserted and delineated in order to be raised properly,” and the
                                  19   party opposing disclosure must “state with specificity the rationale of the claimed
                                  20   privilege.” Kerr v. United States Dist. Ct. for the Northern Dist. of Cal., 511 F.2d 192,
                                  21   198 (9th Cir. 1975). Kerr requires that to allow the court to decide whether the official
                                  22   information privilege applies, defendants must provide with their objection a declaration or
                                  23   affidavit containing (1) an affirmation that the agency generated or collected the material
                                  24   in issue and has in fact maintained its confidentiality, (2) a statement that the official has
                                  25   personally reviewed the material in question, (3) a specific identification of the
                                  26   governmental or privacy interests that would be threatened by disclosure of the material to
                                  27   plaintiff and/or his lawyer, (4) a description of how disclosure subject to a carefully crafted
                                  28                                                  3
                                   1   protective order would create a substantial risk of harm to significant governmental or
                                   2   privacy interests, and (5) a projection of how much harm would be done to the threatened
                                   3   interests if the disclosure were made. Kelly, 114 F.R.D. at 670.
                                   4          Defendants argue that their assertion of the official information privilege through
                                   5   the declaration of W. Reynolds is valid because it meets the Kelly standards. (Opp. at 6.)
                                   6   Mr. Reynolds attests that he is familiar with the CDCR’s policies and procedures for
                                   7   classifying documents as confidential, as well as PBSP’s policies governing classification
                                   8   of certain documents as confidential. (Reynolds Decl. ¶ 2.) He attests that the CDCR
                                   9   considers staff training records and disciplinary documents to be confidential and
                                  10   maintains them as confidential, like other portions of personnel files. (Id. at ¶ 3.) These
                                  11   statements satisfy the first Kelly standard. Mr. Reynolds also states that he has reviewed
                                  12   the material in question, satisfying the second standard. (Id. at ¶ 7.) Mr. Reynolds
Northern District of California
 United States District Court




                                  13   describes how disclosing these documents would be detrimental and dangerous as inmates
                                  14   would obtain and use information to undermine prison staff’s authority, to manipulate
                                  15   them, or mark staff for retribution, and that disclosure of policies, procedures, and
                                  16   practices specific to the institution and the training afforded to staff on a daily basis and
                                  17   during emergency situations would expose staff to undue risk, particularly in the security
                                  18   housing setting of this lawsuit. (Id. at ¶¶ 5, 6.) Disclosure could also be used to
                                  19   embarrass, extort, undermine, or promote aggression against Defendants and their families,
                                  20   or to identify and target confidential sources. (Id. at ¶ 7.) Furthermore, Mr. Reynolds
                                  21   discusses the privacy interest of the inmates whose medical records Plaintiff requests, and
                                  22   how redaction would not be sufficient to protect patient confidentiality. (Id. at ¶ 8.)
                                  23   Lastly, Mr. Reynolds states that the disclosure of information concerning the provision of
                                  24   methadone to treat chronic pain could be used to create strategies or tactics to obtain
                                  25   opioids among inmates. (Id. at ¶ 9.) These assertions satisfy the third, fourth, and fifth
                                  26   Kelly standards.
                                  27          The burden then shifts to Plaintiff to prove the following in his motion to compel:
                                  28                                                  4
                                   1   (1) how the requested information is relevant to the litigation or is reasonably calculated to
                                   2   lead to the discovery of admissible evidence; (2) identify his interest that would be harmed
                                   3   if the material were not disclosed; and (3) how that harm would occur and how extensive it
                                   4   would be. Kelly, 114 F.R.D. at 671. The Court will review each set of requests to
                                   5   determine if Plaintiff has met these requirements.
                                   6          2.      Documents Requested from Defendants’ Personnel Files in “Set One”
                                   7          Plaintiff first argues that Defendants’ responses to his “set one for production of
                                   8   documents” is “evasive, non-responsive, frivolous, and contain improper privilege claims.”
                                   9   (Mot. at 7.) Plaintiff requests the following documents from the personnel files of
                                  10   Defendants Adam and Waddell: (1) Defendants’ post orders2 for the period “June 2014 to
                                  11   date,” (Id. at 12-13); (2) documents related to Defendants’ duties for the period January 1,
                                  12   2014 to date, (id. at 14-15); and (3) Defendants’ “training logs” for the period of “1-1-14 to
Northern District of California
 United States District Court




                                  13   date,” (id. at 15).
                                  14          In opposition, Defendants argue that Plaintiff has failed to carry his burden of
                                  15   showing that the additional documents he seeks are relevant under Rule 26(b)(1) of the
                                  16   Federal Rules of Civil Procedure. (Opp. at 3, citing Integrated Glob. Concepts, Inc. v. j2
                                  17   Glob., Inc., No. 512CV03434RMWPSG, 2014 WL 232211, at *1 (N.D. Cal. Jan. 21,
                                  18   2014).) Defendants point out that Plaintiff dedicates most of his motion attacking their
                                  19   objections and the declaration of W. Reynolds while spending relatively little effort
                                  20   justifying the discovery sought. (Id.)
                                  21          First of all, all the requested documents from Defendants’ personnel files are
                                  22   protected by the official information privilege as asserted in Mr. Reynolds’s declaration.
                                  23   See supra at 4. In response, Plaintiff has failed to establish that the documents are either
                                  24   relevant to the claims in this action or are reasonably calculated to lead to the discovery of
                                  25

                                  26   2
                                        According to the declaration by W. Reynolds, post orders, also known as post
                                  27   assignments, are documents pertaining to a staff member’s training and duties. (Reynolds
                                       Decl. ¶ 3.)
                                  28                                                 5
                                   1   admissible evidence. For example, Plaintiff has failed to establish the relevancy of the
                                   2   requested personnel files to establishing his Eighth Amendment claim against Defendants.
                                   3   To establish deliberate indifference to serious medical needs under the Eighth Amendment,
                                   4   Plaintiff must show two elements: (1) that he had a “serious” medical need which, if left
                                   5   untreated, could result in further significant injury or the “unnecessary and wanton
                                   6   infliction of pain”; and (2) Defendants knew that Plaintiff faced a substantial risk of
                                   7   serious harm and disregarded that risk by failing to take reasonable steps to abate it. See
                                   8   Farmer v. Brennan, 511 U.S. 825, 834 (1994). Defendants must both know of “facts from
                                   9   which the inference could be drawn” that an excessive risk of harm exists, and they must
                                  10   actually draw that inference. Id. Here, Plaintiff provides no explanation as to how these
                                  11   personnel files would establish that he had a “serious” medical need or reveal that
                                  12   Defendants knew that he faced a substantial risk of serious harm and disregarded that risk
Northern District of California
 United States District Court




                                  13   by failing to take reasonable steps to abate it. See Farmer, 511 U.S. at 834. Plaintiff
                                  14   merely makes conclusory assertions that Defendants’ post orders are “highly relevant”
                                  15   because they “related to their duties and responsibilities.” (Mot. at 13.) There is no
                                  16   explanation as to why a description of Defendants’ duties and responsibilities is relevant to
                                  17   resolving the issue of whether their treatment of his medical needs violated the Eighth
                                  18   Amendment, or any of his related state tort claims. In the same way, Plaintiff also fails to
                                  19   explain the relevance of documents related to Defendants’ “duties” to his claims, and only
                                  20   makes the conclusory assertion that this information is “clearly relevant.” (Mot. at 15.)
                                  21   Lastly, Plaintiff asserts that the training logs would show “when they attended specific
                                  22   types of training” and then speculates that “training is sometimes directed pursuant to
                                  23   findings of filed complaints and, therefore, will probably lead to other relevant and
                                  24   admissible evidence.” (Id at 16, italics added.) But Plaintiff fails to explain why this
                                  25   information is relevant to his Eighth Amendment claim or any of the state tort claims.
                                  26   Plaintiff has also failed to identify his interest that would be harmed if the privileged
                                  27   material were not disclosed, and how that harm would occur and how extensive it would
                                  28                                                  6
                                   1   be. Kelly, 114 F.R.D. at 671. Accordingly, Plaintiff has failed to overcome Defendants’
                                   2   assertion of the official information privilege. His motion to compel the production of
                                   3   Defendants’ personnel files is DENIED.
                                   4          3.     Additional Documents Requested in “Set One”
                                   5          In addition, Plaintiff requests the following documents: (1) “medical records of all
                                   6   inmates, redacted form if necessary, who has had their prescribed pain meds discontinued
                                   7   by Defendant Adam[] upon their arrival to the PBSP/RCGP within 6 months, for the
                                   8   periods 6-1-13 to date and 2-1-16 to date, respectively,” (id. at 16-17); (2) “policies,
                                   9   directives, and instructions to Adam Re: pain medication/treatment of pain at PBSP from
                                  10   1-1-14 to date,” (id. at 18-19); (3) “policies, directives, or instructions mandated by
                                  11   Healthcare Service Division/PBSP Re: sleep deprivation, from 1-1-14 to date,” (id. at 20-
                                  12   21); (4) “PBSP pain committee policies, bulletins and e-mails from 1-1-14 to date,” (id. at
Northern District of California
 United States District Court




                                  13   21-22); (5) “documents regarding Plaintiff at PBSP from 1-1-16 to date authored by or
                                  14   acted upon by Defendant Adam,” (id. at 23); (6) “policies, directives or instructions
                                  15   governing sick call procedures of general population inmates at PBSP,” (id. at 23-24); (7)
                                  16   “policies, directives for instructions mandated by the Healthcare Service Divisions
                                  17   (HCSD) for CDCR sick call from 1-1-14 to date,” (id. at 24-25); (8) “names and ages of
                                  18   the two RNs or medical staff assigned on 2-24-16 to process new arrivals (inmates),” (id.
                                  19   at 25-26); (9) “any logs, lists or other documentation reflecting grievances filed by PBSP
                                  20   inmates directed to Defendant Adam for discontinuing inmate pain medications prescribed
                                  21   by other doctors upon th[eir] arrival to PBSP (from 6-1-13 to date).” (id. at 27-28); (10)
                                  22   “any and all documents directed to CDCR medical employees that address in any form or
                                  23   fashion pain medications from 1-1-14 to date,” (id. at 28-29); and (11) “documents
                                  24   regarding California’s Interactable Pain Treatment Act applied toward CDCR prisoners
                                  25   (from 6-1-13 to date),” (id. at 29-30). Furthermore, Plaintiff objects to Defendants’
                                  26   responses to his request for admissions as “non-responsive, evasive, and frivolous.” (Id. at
                                  27   31-32.)
                                  28                                                  7
                                   1           In opposition, Defendants assert that Plaintiff seeks these documents in order to
                                   2   obtain evidence of a conspiracy to promote an “underground, non-medical policy and
                                   3   practice” of banning all opioid medication at PBSP, and that the extensive record of
                                   4   Defendants’ treatment of Plaintiff was fraudulently created to hide this underground
                                   5   conspiracy. (Opp. at 4.) Defendants assert that this speculation by Plaintiff is not
                                   6   sufficient to justify his efforts to intrude into Defendants’ personnel files and the medical
                                   7   records of third-party inmates. (Id.) In reply, Plaintiff merely repeats his conclusory
                                   8   assertions that the requested documents “for the most part are facially relevant.” (Reply at
                                   9   3-4.)
                                  10           The Court finds that Plaintiff’s motion to compel production of these documents is
                                  11   without merit. First of all, the Court has determined that Defendants are entitled to the
                                  12   official information privilege, and many of these requested documents are protected under
Northern District of California
 United States District Court




                                  13   that privilege as involving third-party medical records, personnel files, and prison
                                  14   “policies, directives, or instructions.” The burden having shifted to Plaintiff, he has failed
                                  15   to prove that the requested information is relevant to his claims or is reasonably calculated
                                  16   to lead to the discovery of admissible evidence in support of his claims. Kelly, 114 F.R.D.
                                  17   at 671. Even if such documents could prove a conspiracy, the Court has never found that
                                  18   Plaintiff’s complaint stated a cognizable conspiracy claim. Therefore, the Court finds that
                                  19   Plaintiff has failed to establish the relevance of these documents to his Eighth Amendment
                                  20   medical claims or his state tort claims, and that they are being requested to support an
                                  21   unfounded conspiracy claim which is not a subject of this action. As such, these requested
                                  22   documents are outside the scope permitted by Rule 26(b)(1), and therefore properly
                                  23   limited. Fed. R. Civ. P. 26(b)(2)(C)(iii).
                                  24           With regards to their admissions, Defendants assert that they have responded to
                                  25   Plaintiff’s more than 150 requests for admissions. (Opp. at 3.) Defendants assert that
                                  26   Plaintiff does not provide any substantive argument whatsoever that he is entitled to
                                  27   further responses, having simply listing the responses which he asserts are deficient and
                                  28                                                  8
                                   1   now requesting the court to “determine the sufficiency of the responses, compel proper
                                   2   responses, and have the matters admitted.” (Mot. at 31.)
                                   3          Rule 36(a) of the Federal Rules of Civil Procedure, which governs requests for
                                   4   admission, provides that if a matter is not admitted, “the answer must specifically deny it
                                   5   or state in detail why the answering party cannot truthfully admit or deny it,” and that “a
                                   6   denial must fairly respond to the substance of the matter, and when good faith requires that
                                   7   a party qualify an answer or deny only a part of a matter, the answer must specify the part
                                   8   admitted and qualify or deny the rest.” Fed. R. Civ. P. 36(a)(4). The Court has reviewed
                                   9   the copies of Defendants’ admissions provided by Plaintiff with his motion to compel and
                                  10   finds Defendants’ answers satisfy Rule 36(a)(4). Specifically, Defendant Adam’s response
                                  11   is 27 pages long and provides specific and detailed responses to each of Plaintiff’s 86
                                  12   requests for admissions, and Defendant Waddell’s 18-page response also includes specific
Northern District of California
 United States District Court




                                  13   and detailed responses to each of Plaintiff’s 52 requests for admissions. (Mot., Attach. 3,
                                  14   4.) Plaintiff only makes general objections to these responses and makes no substantive
                                  15   arguments with respect to their insufficiency. (Mot. at 32.) Accordingly, the Court finds
                                  16   no further answer is warranted.
                                  17          Based on the foregoing, Plaintiff’s motion to compel the production of these
                                  18   documents and for further admissions is DENIED.
                                  19          4.     Documents Requested in “Set Two”
                                  20          Lastly, Plaintiff asserts that Defendants’ response to “Set Two” of his request for
                                  21   production of documents is also non-responsive and evasive, and that their privilege
                                  22   assertion (through another declaration by W. Reynolds) is “unsupported and unfounded,”
                                  23   (id. at 33-36). Plaintiff also assets that Defendants’ response to his second request for
                                  24   admissions is also “evasive and non-responsive.” (Id. at 36-37.) Plaintiff requested: (1) his
                                  25   medical file for the period January 1, 2014 to date; (2) a copy of a manual, booklet, or
                                  26   pamphlet titled “‘Games Inmates Play’ the manipulation of staff by inmates”; and (3) a
                                  27   copy of Defendant Adam’s “complete curriculum vitae.” (Id. at 35-36.)
                                  28                                                 9
                                   1          Plaintiff objects to Defendants’ response to his first request for a copy of his
                                   2   medical file because they allegedly omitted medical records of his pre-PBSP pain
                                   3   committee determinations and Defendant Adam’s authorization for P.A. Thomas to
                                   4   dispense medication. (Mot. at 35.) However, he fails to explain how these missing
                                   5   documents are relevant to his claims.3 (Id.) Accordingly, he fails to satisfy the relevancy
                                   6   requirement of Rule 26(b)(1). Furthermore, Plaintiff challenges Defendants’ objection to
                                   7   the book “Games Inmates Play” as irrelevant, asserting that the book “displays the biased
                                   8   mind set of Defendants and their co-workers” and that “state of mind is at issue.” (Id.)
                                   9   However, there is no allegation that Defendants had any knowledge of the book and its
                                  10   contents to support this argument, nor an explanation of how it is specifically relevant to
                                  11   the Eighth Amendment claim or other state tort claims against them.
                                  12          Plaintiff also objects to the Defendants’ assertion that the official information
Northern District of California
 United States District Court




                                  13   privilege protects disclosure of Defendant Adam’s curriculum vitae. (Mot. at 36.)
                                  14   Plaintiff asserts that the document is relevant and “may lead to additional relevant
                                  15   information. (Id.) In response, Defendants objected to the request for their “complete
                                  16   curriculum vitae” as vague and ambiguous, but nevertheless produced a copy of their most
                                  17   recent resumes and/or curriculum vitae, “redacting privileged personal contact, first name,
                                  18   and residence/contact information,” in exercise of the privileges. (Id., Attach. 5 at 2.)
                                  19   Plaintiff fails to explain why the production of the document in redacted form is
                                  20   insufficient, or what other specific and relevant information is is lacking in Defendants’
                                  21   response. (Mot. at 36.)
                                  22          Lastly, the Court finds no merit to Plaintiff’s objections to Defendants’ responses to
                                  23   his request for admissions in “Set Two.” (Mot. at 37-38.) The Court has reviewed the
                                  24   copies of Defendants’ admissions, (Mot., Attach. 7, 8), and finds their answers satisfy Rule
                                  25
                                       3
                                  26    Furthermore, Plaintiff may also attempt to obtain these documents through the normal
                                       prison procedures since prisoners have a right of access to their own medical files. See
                                  27   Cal. Health & Safety Code §§ 123100-123149.5 (“Patient Access to Health Records Act”).

                                  28                                                 10
                                   1   36(a)(4). Plaintiff’s dissatisfaction with their answers does not render them insufficient.
                                   2   Accordingly, the Court finds no further answer is warranted.
                                   3          Based on the foregoing, Plaintiff’s motion to compel the production of these
                                   4   documents and for further admissions for is DENIED.
                                   5   B.     Motion to Strike Declarations
                                   6          Plaintiff filed a motion to strike the declaration of Defendant Nancy Adam, (Docket
                                   7   No. 33-1), filed in support of Defendants’ reply to their motion for summary judgment.
                                   8   (Docket No. 39.) Plaintiff asserts that the declaration “introduces new evidence outside
                                   9   their moving papers, denying Plaintiff the opportunity to respond.” (Id. at 1.) In
                                  10   opposition, Defendants argue that the declaration was properly submitted in direct
                                  11   response to arguments raised in Plaintiff’s opposition, and therefore should not be struck.
                                  12   (Docket No. 44.) In reply, Plaintiff asserts that Defendants already had an opportunity to
Northern District of California
 United States District Court




                                  13   respond to the complaint and in their previous moving papers. (Docket No. 46 at 2.)
                                  14          The Court finds that Defendant Adam’s second declaration was submitted in direct
                                  15   response to Plaintiff’s opposition, wherein he argues that Physician’s Assistant (“P.A.”) L.
                                  16   Thomas allegedly overwrote his then-existing methadone prescription upon arrival at
                                  17   PBSP with identical dosage but for a shorter period, and that Defendant Adam is liable for
                                  18   P.A. Thomas’s actions. (Docket No. 30 at 27-28.) In her reply declaration, Defendant
                                  19   Adam states that she would not have been aware of or involved in events occurring
                                  20   immediately upon Plaintiff’s arrival and that regardless, P.A. Thomas committed no
                                  21   wrongdoing. (Docket No. 33-1.) Defendant Adam is merely responding to Plaintiff’s
                                  22   opposition argument, which is permitted and may be considered by the Court in its
                                  23   discretion. See All Star Seed v. Nationwide Agribusiness Ins. Co., No. 12CV146 L BLM,
                                  24   2014 WL *1286561, at * 15 (S.D. Cal. Mar. 31, 2014) (citing Koerner v. Grigas, 328 F.3d
                                  25   1039, 1048-49 (9th Cir. 2003) (“[w]e have discretion to review an issued not raised by
                                  26   [movant]… when it is raised in the [movant’s] brief.”) Accordingly, Plaintiff’s motion to
                                  27   strike Defendant Adam’s reply declaration is DENIED.
                                  28                                                11
                                   1                                                                  CONCLUSION
                                   2             For the foregoing reasons, Plaintiff’s motions to compel and to strike Defendants’
                                   3   reply declaration are DENIED.
                                   4             This order terminates Docket No. 39.
                                   5             IT IS SO ORDERED.
                                   6   Dated: _____________________
                                              March 4, 2019                                                  ________________________
                                                                                                             BETH LABSON FREEMAN
                                   7
                                                                                                             United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying M. to Compel; Denying M. to Strike Reply Decl.
                                       PRO-SE\BLF\CR.17\05691Cole_compel&strike

                                  26

                                  27

                                  28                                                                    12
